
	

113 HR 4730 IH: To allow the return of personal property to victims of sexual assault incidents involving a member of the Armed Forces upon completion of proceedings related to the incident.
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4730
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To allow the return of personal property to victims of sexual assault incidents involving a member
			 of the Armed Forces upon completion of proceedings related to the
			 incident.
	
	
		1.Revision to requirements relating to 
Department of Defense policy on retention of evidence in a sexual assault case to allow return of
			 personal property upon completion of related proceedings
			Section 586 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1435; 10 U.S.C. 1561 note) is amended by adding at the end the
			 following new subsection:(f)Return of personal property upon completion of related proceedingsNotwithstanding subsection (c)(4)(A), personal property retained as evidence in connection with an
			 incident of sexual assault involving a member of the Armed Forces may be
			 returned to the rightful owner of such property after the conclusion of
			 all legal, adverse action, and administrative proceedings related to such
			 incident..
